Citation Nr: 1759238	
Decision Date: 12/20/17    Archive Date: 12/28/17

DOCKET NO.  08-30 009A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for prostate cancer, to include as secondary to service-connected lumbar muscle spasm with degenerative joint disease and lumbar myositis.

5.  Entitlement to a disability rating in excess of 20 percent for lumbar muscle spasm with degenerative joint disease and lumbar myositis.

6.  Entitlement to a total disability rating based on individual unemployability due to the service-connected disability (TDIU), on an extraschedular basis.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran had service in the U.S. Army Reserves and with the Army National Guard from 1971 to 2006, during which he had several periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA).  The service department has confirmed that he had active service from May to September 1972 and from May to August 1980.  The Veteran is also service connected for a disability deemed to have been aggravated during a period of ACDUTRA in July 2003.  He has thus achieved status as a "veteran."  38 U.S.C. § 101(2), (24) (2012); 38 C.F.R. § 3.6(a) (2017).

These matters come before the Board of Veterans' Appeals (Board) on appeal from February, July, and November 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  In the February 2008 rating decision, the RO denied service connection for prostate cancer.  In the July 2008 rating decision, the RO continued the 20 percent evaluation previously assigned for the Veteran's service-connected low back disability.  In the November 2008 rating decision the RO denied service connection for tinnitus, hearing loss, and hypertension.

In May 2011, the Board remanded the prostate cancer appeal to the Agency of Original Jurisdiction (AOJ) for further development.  

In January 2017, the Board remanded all of the issues on appeal to the AOJ for further development.  The appeal has now been returned to the Board.

The Veteran's Social Security Administration (SSA) disability benefits records document that he is currently disabled and unemployed due in part due to his service-connected lumbar spine disability.  This evidence reasonably raises a claim for a TDIU as part of the claim for an increased rating for lumbar muscle spasm with degenerative joint disease and lumbar myositis.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

In February 2015, the Veteran perfected an appeal as to the issues of entitlement to service connection for erectile dysfunction, impaired fasting glucose, obesity, adjustment reaction, and joint pain of the left and right shoulders.  On his VA Form 9 (Appeal to the Board of Veterans' Appeals), he requested a Board hearing, via videoconferencing.  The matters were certified for appeal to the Board in March 2016.  The Board is deferring a decision on these issues until the requested hearing is provided.

The appeal is REMANDED to the AOJ.  The Veteran will be advised, if he needs to take further action.


REMAND

Hearing Loss and Tinnitus

The Veteran received a VA examination for these disabilities in May 2012.  The examiner opined that the Veteran had conductive hearing loss, which could not be the result of noise exposure.  The examiner also stated that service treatment records did not show hearing loss.  A May 1997 examination conducted during ACDUTRA; however, showed right ear hearing loss and subsequent examinations during INACDUTRA showed bilateral hearing loss.  The examiner did not report consideration of any history provided by the Veteran.  A new examination is needed.

Hypertension

The Board remanded this claim in January 2017 for pertinent 2003-2005 VA treatment records to be obtained.  These records have not yet been obtained.  Thus, a remand to obtain the pertinent VA treatment records is needed.  See Stegall, 11 Vet. App. at 271 (explaining that a remand by the Court or Board "confers on the veteran ... as a matter of law, the right to compliance with the remand orders").  

Prostate Cancer

In the present case, the Board notes that the record contains a March 2015 VA opinion indicating, in effect, that it is unlikely that the Veteran's current prostate cancer is caused by his service-connected lumbar spine disability.  The Board finds, however, that the opinion is inadequate, inasmuch as the examiner only addressed the causation element of secondary service connection for the claim, and not the aggravation element.  38 C.F.R. § 3.310 (2017).  A new VA medical opinion is needed to fairly resolve the Veteran's claim.  See 38 U.S.C. § 5103A; 38 C.F.R. § 3.159; McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Lumbar Spine

The Veteran most recently was afforded a VA examination to determine the current nature and severity of his service-connected lumbar muscle spasm with degenerative joint disease and lumbar myositis in August 2014.  The Board finds this examination to be inadequate.  The August 2014 VA examiner did not provide measurements in degrees for the ranges of motion of the Veteran's lumbar spine in active motion, passive motion, weight-bearing, and non-weight-bearing.  All of these measurements provided in degrees are necessary for the examination to be considered adequate under Correia v. McDonald, 28 Vet. App. 158 (2016).  Additionally, the August 2014 VA examiner noted the Veteran's reports of flare-ups, but did not obtain information from the Veteran regarding the severity, frequency, duration, characteristics, and/or functional loss related to such flare-ups.  This examiner found that the functional loss caused by the Veteran's flare-ups could not be described in terms of ranges of motion without resorting to mere speculation as a flare-up was not present at the examination.  This rationale violates the case of Sharp v. Shulkin, 29 Vet. App. 26, 33 (2017) (holding that if a VA examination was not being conducted during a flare-up, the examiner should provide an opinion based on estimates derived from the information as to the additional loss of range of motion that may be present during a flare-up).  Accordingly, the Board finds that an updated VA examination is needed before the Veteran's increased rating claim for a lumbar spine disability can be adjudicated.

TDIU

The TDIU issue is inextricably intertwined with the other issues on appeal.  

Finally, the AOJ last associated with the Veteran's claims file records of his VA treatment in January 2017.  On remand, efforts should be made to obtain records of any relevant VA treatment he may have undergone since that time, in order to ensure that his claims are adjudicated on the basis of an evidentiary record that is as complete as possible.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c); see Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA is charged with constructive notice of medical evidence in its possession).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain copies of records pertaining to VA treatment the Veteran received for his high blood pressure on July 13, 2003, August 17, 2004, October 20, 2004, and April 19, 2005, and all pertinent VA records since January 2017, following the procedures set forth in 38 C.F.R. 
§ 3.159.  The evidence obtained, if any, should be associated with the claims file.

2.  Afford the Veteran a new examination for hearing loss and tinnitus to determine whether these disabilities are the result of a disease or injury in qualifying service.  The examiner should review the claims file. 

The examiner should note the findings of right ear hearing loss on the July 1997 examination during ACDUTRA and the findings of bilateral hearing loss during periods of INACDUTRA.  

The examiner should record the Veteran's report of his hearing loss and tinnitus history.

The examiner should opine whether the current hearing loss and tinnitus began during active duty, ACDUTRA or INACDUTRA.

The examiner should opine whether the current hearing loss is the result of a disease or injury in active duty or ACDUTRA; or an injury in INACDUTRA.

The examiner should opine whether the previously reported conductive hearing loss is the result of a disease or is instead the result of an injury.

The examiner should provide reasons for the opinions.

3. Forward the claims folder to the examiner who provided the March 2015 VA medical opinion regarding the current prostate cancer, and request an addendum opinion based on records review, or if deemed necessary by the examiner, an additional VA examination.  If the examiner is unavailable, forward the records to a similarly situated examiner.  If an additional examination is needed to respond, the examination should be scheduled.  The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's current prostate cancer was aggravated (made worse as shown by comparing the current disability to medical evidence created prior to any aggravation) by his service-connected lumbar muscle spasm with degenerative joint disease and lumbar myositis.

The examiner must provide reasons for each opinion. 

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

4.  Schedule the Veteran for a VA examination to determine the current severity of his service-connected lumbar muscle spasm with degenerative joint disease and lumbar myositis.  The claims file and a copy of this REMAND must be made available for review.  All indicated tests should be performed and all findings should be reported in detail.

The examination report must include ranges of motion of the lumbar spine in active motion, passive motion, weight-bearing, and nonweight-bearing, with notations as to the degree of motion at which the Veteran experiences pain.  The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  The examiner also should express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups of the lumbar spine.  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  

In particular, the examiner should estimate the additional limitation of motion that is present during flare-ups, if any.  If the examination is not taking place during a flare-up, the examiner should elicit information from the record and ask the Veteran to report the extent of any additional limitation of motion during flare-ups.   The examiner should then opine whether the Veteran's reports are consistent with the disability shown on examination.  Any inability to furnish such an estimate must be predicated on a lack of medical knowledge among the medical community at large, rather than insufficient knowledge by the individual examiner.  

The examiner should provide reasons for any opinions.  If any requested opinion(s) cannot be provided without resorting to speculation, then the examiner must explain why this is so.

5.  Refer the question of whether the Veteran is entitled to a TDIU on an extraschedular basis to the VA Director of Compensation Service.  

6.  If any benefits sought on appeal remains denied, issue a supplemental statement of the case.

Then the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



